DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Claims 1-11, 13-14, 18, 22, 26-28, and 30-31 are pending.

Election/Restrictions
Applicant’s election of Group I, claims 1-5 and 9-10 in the reply filed on 10/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-8, 11, 13-14, 18, 22, 26-28, and 30-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/11/2022.

Priority
This application is the U.S. national phase application pursuant to 35 U.S.C. §371 of PCT International Application Ser. No.: PCT/US2018/042876, filed July 19, 2018, which claims the benefit of U.S. Provisional Application No. 62/534,532, filed July 19, 2017.
Information Disclosure Statement
Applicant’s Information Disclosure Statements filed 1/16/2020, 5/24/2021, and 12/7/2021 have been received and entered into the present application. As reflected by the attached, completed copies of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5 and 9-10 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).
Here, a person of ordinary skill in the art would not reasonably apprised of the metes and bounds of cells intended to be contacted, in vitro or in vivo, with an agent that inhibits histone H3 lysine 27 methylation.  Claim 1 recites in the preamble a method of activating a histone H3 lysine 27 trimethylation (H3K27me3) repressed allele within an imprinting control region of a cell.  The claim also recites the limitation “thereby activating the H3K27me3-repressed allele”. It is unclear what cells, out of all cells that exist in the art (and in subjects) have a histone H3 lysine 27 trimethylation (H3K27me3) repressed allele within an imprinting control region of the cell and would thus be in need of “activating the H3K27me3-repressed allele”.
Nowhere in the disclosure do Applicants describe or define what specific cells or cell lines they intend to contact with an agent that inhibits histone H3 lysine 27 methylation.  The working examples appear to be limited to performing DNA sequencing and mapping in zygotes, oocytes, and embryos.  For example, Applicants state that as reported herein, “these non-canonical imprinted genes harbor high level of oocyte-specific H3K27me3, and loss of H3K27me3 results in loss-of-imprinting” (Specification at p.54, l.7-9).  The only 
The prior art is replete with examples wherein a claimed agent that inhibits histone H3 lysine 27 methylation, e.g., inhibitors of EZH2, are administered to cells and/or subjects.  See, for example, WO 2015/128837 A1, which teaches methods of treating cancer comprising administering to a subject the EZH2 inhibitor GSK 126, which is expressly claimed in instant claim 5.  WO ‘837 teaches the function of EZH2 in silencing genes via tri-methylating lysine 27 of histone H3 (p.1, l.22-25), the implication of EZH2 overexpression or overactivity in different types of cancer (p.5, l.25 to p.6, l.4), which overexpression is disclosed to result in an increase in H3K27me3 and to allow for aberrant transcriptional silencing of genes implicated in normal cellular homeostasis (p.6, l.21-25). It is unclear whether genes silenced, i.e., repressed, by H3K27me3 in cancer patients are intended by Applicants to fall within the scope of the claimed “histone H3 lysine 27 trimethylation (H3K27me3) repressed allele within an imprinting control region of a cell”.
As best the Examiner can determine, the only “allele” or gene disclosed by Applicants that is “a histone H3 lysine 27 trimethylation (H3K27me3) repressed allele within an imprinting control region of a cell” is Xist.

Claims 3-5 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Dependent claim 3 recites the inhibitor of H3K27 methyltransferase is selected from the group consisting of “EZH1, EZH2, PRC2, PRC2-Ezh1, or PRC2-Ezh2”.  It is unclear if these are referring to genes or the enzymes encoded by these genes.  Regardless, these are either genes or enzymes, not inhibitors.  Thus, it is unclear if Applicants intend to administer these genes/enzymes or inhibitors of these genes/enzymes.  If it is Applicants’ intent that the agent is an inhibitor of EZH1, EZH2, PRC2, PRC2-Ezh1, or PRC2-Ezh2, it should be so claimed provided there is support for such in the as filed disclosure.

Claim Rejections - 35 USC § 112 – 1st Paragraph, Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 9-10 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection, rather than an enablement rejection under 35 U.S.C. 112, first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1st "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
Claim 1 requires activating a histone H3 lysine 27 trimethylation (H3K27me3) repressed allele within an imprinting control region of a cell, comprising contacting the cell with an agent that inhibits histone H3 lysine 27 trimethylation, thereby activating the H3K27me3-repressed allele.
Claim 2 requires the agent is an inhibitor of H3K27 methyltransferase.
Claim 3 requires the inhibitor of H3K27 methyltransferase is selected from the group consisting of EZH1, EZH2, PRC2, PRC2-Ezh1, or PRC2-Ezh2.
Claim 4 requires the agent is a small molecule compound, polypeptide, or polynucleotide.
The only cells disclosed or described by Applicants having an H3K27me3-repressed allele are mouse zygotes and embryos at particular stages of development.  There is no evidence, either in the disclosure or prior art that other cells, e.g., from other organisms, have H3K27me3-mediated gene imprinting, i.e., alleles repressed by H3K27me3 within an imprinting control regions of the cell.
The disclosure names 7 species of agent that inhibits histone H3 lysine 27 trimethylation, all of which are small molecule compounds.  Specifically, the only disclosed species of “an agent that inhibits histone H3 lysine 27 trimethylation” are DZNep, GSK373, GSK126, EL1, Epz005687, and CPI-169.  See Specification at p.43, l.10-12; Claim 5.  For example, Applicants do not disclose or describe the amino acid or nucleotide sequences of any polypeptide or polynucleotide inhibitor of H3K27 methyltransferase.
Notably, the disclosed species are not even inhibitors of H3K27 methyltransferase per se, but rather are inhibitors of EZH1, EZH2, PRC2, PRC2-Ezh1, or PRC2-Ezh2.  Thus, at best what Applicants describe are inhibitors of EZH1, EZH2, PRC2, PRC2-Ezh1, or PRC2-Ezh2, not general inhibitors of the claimed genus of “histone H3 lysine 27 trimethylation”.  
A person of ordinary skill in the art would not be able to predict the operability of any given small molecule compound, polypeptide, or polynucleotide to inhibit histone H3 lysine 27 trimethylation, let alone to activate an H3K27me3-repressed allele within an imprinting control region of a cell.  Nor would a person of ordinary skill in the art know what cells, out of all cells that exist in the art, even have alleles repressed by H3K27me3 within an imprinting control regions of the cell.
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  
Here, Applicants want to preclude from the public contacting any cell with any small molecule compound, polypeptide, or polynucleotide that inhibits any histone H3 lysine 27 trimethylation, regardless of its mechanism of action, to activate any H3K27me3-repressed allele in the cell.  To support such broad protection and right to exclude, Applicants describe the claimed invention only by carry out in vitro testing demonstrating that H3K27me3-repressed alleles exist in mouse zygotes and mouse embryos at certain stages of development.  However, other than a broad, general hypothesis that “an agent that inhibits histone H3 lysine 27 trimethylation” will activate an H3K27me3-repressed allele in a cell, Applicants did not contact any cell with any compound of the invention.
As the courts have repeatedly stated, the purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.” Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 [54 USPQ2d 1915] (Fed. Cir. 2000)).
Here, Applicants contribution to the field of art is the identification of a DNA methylation-independent imprinting mechanism mediated by H3K27me3 in mouse preimplantation embryos, i.e., basic scientific research on the potential role of histone H3 lysine 27 trimethylation on genomic imprinting in mouse embryotic development.  As evidenced by RAAS ET AL. (Trends in Genetics, January 2022, Vol. 38, No. 1, pages 82-96)1, at the time the application was filed a person of ordinary skill in the art would not have known what cells, out of all cells that exist in the art, have an imprinting mechanism mediated by H3K27me3, other than those mouse preimplantation embryos utilized by Applicants.  Specifically, even in 2022, over four years after Applicants’ disclosure, Raas et al. teach that “[a]n important question is whether the noncanonical imprinting as observed in mice is also present in humans” (Rass et al. at p.91).  If such was still not known in 2022, it most certainly was not known in 2017 when Applicants filed their application.
At best, Applicant’s Specification directs one to screen random compounds to determine whether they inhibit any component involved in histone H3 lysine 27 trimethylation and then figure out, through trial and error testing, which of these compounds are capable of activating a H3K27me3 repressed allele in a cell. This activity would require “excessive trial and error experimentation” (FF 14). See In re ʼ318 Patent Infringement Litigation, 583 F.3d 1317, 1327 (Fed. Cir. 2009) (“[A]t the end of the day, the specification, even read in light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient.”). 
One of skill in the art would not recognize from the disclosure that the applicant was in possession of contacting cells with “an agent that inhibits histone H3 lysine 27 trimethylation” that activate a H3K27me3-repressed allele.  The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116).
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 112, 1st Paragraph (Scope of Enablement)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for activating a H3K27me3 repressed allele within an imprinting control region of mouse sperm cells, oocytes, or embryos, does not reasonably provide enablement for activating a H3K27me3 repressed allele within an imprinting control region of other cells, e.g., human cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. This is a Scope of Enablement rejection.
The claims broadly encompass contacting any cell with any agent that inhibits histone H3 lysine 27 trimethylation for the disclosed and claimed purpose of “activating a histone H3 lysine 27 trimethylation (H3K27me3) repressed allele within an imprinting control region of [the] cell”.  See Claim 1.  The only cells disclosed by Applicants are mouse cells.  Specifically, Applicants carried out various in vitro experiments on mouse zygotes and preimplantation embryos.  See Examples.
At the time the application was filed, H3K27me3-mediated genomic imprinting was completely unknown.  In other words, alleles being repressed in an imprinting control region of a cell by H3K27me3 was not known in the art until Applicants’ earliest effective filing date (July 19, 2017) and the first publication of their work on July 19, 2017 (INOUE ET AL., Nature, July 27, 2017, vol. 547, pages 419-424) (Published Online July 19, 2017).  Thus, the only guidance and direction for making and using the claimed invention available to a person of ordinary skill in the art at the time the application was filed was Applicants’ disclosure.  The state and predictability of the art was completely unknown at the time the application was filed because what Applicants disclose and claim is the first such disclosure in the art of alleles being repressed in an imprinting control region of a cell by H3K27me3.
As evidenced by RAAS ET AL. (Trends in Genetics, January 2022, Vol. 38, No. 1, pages 82-96)2, Applicants have not enabled a person of ordinary skill in the art to activate a histone H3 lysine 27 trimethylation (H3K27me3) repressed allele within an imprinting control region of cells other than mouse zygotes and preimplantation embryos. Specifically, even in 2022, over four years after Applicants’ disclosure, “[a]n important question is whether the noncanonical imprinting as observed in mice is also present in humans” (Rass et al. at p.91).  Furthermore, even in 2022, addressing this question was still challenging from a technical perspective due to the “generally low frequency of polymorphisms between human alleles, complicating sequencing-based allele-specific epigenetic assay” (Id. at p.91-92).  Indeed, “recent analysis shows that at the eight-cell stage, H3K27me3 is nearly absent in humans”, which implies that, in contrast to mice, “early allelic differences in the localisation of H3K27me3 are likely not maintained during early human development, and therefore H3K27me3 might not function as an imprinting mark in humans” (Id. at p.92).  Raas et al. conclude that in 2022, over four years after Applicants’ earliest effective filing date, “further research is needed to determine whether indeed oocyte H3K27me3-mediated gene imprinting is absent in humans” (Id.). This post-filing art is prima facie evidence that a person of ordinary skill in the art at the time the application was filed could not have predictably activated a histone H3 lysine 27 trimethylation (H3K27me3) repressed allele within an imprinting control region of a human cell by contacting the cell with an agent that inhibits histone H3 lysine 27 trimethylation because “H3K27me3 might not function as an imprinting mark in humans” and it was not even known at the time the application was filed what cells, if any, have H3K27me3-mediated gene imprinting, other than those mouse cells used by Applicants.  Indeed, MONK ET AL. (PNAS, April 25, 2006, vol. 103, no. 17, pages 6623– 6628) disclose that in contrast to the maternal expression observed in the mouse, the human expression of the human orthologues of all reported mouse placental-specific imprinted genes is largely biallelic.  Thus, at the time the application was filed a person of ordinary skill in the art would not predict that the studies carried out by Applicants in mouse preimplantation embryos would extend to cells of other mammals, particularly humans.
Furthermore, the contribution of H3K27me3 to repressing expression of any given gene in any given cell is not at all straightforward and predictable.  Applicants posit that by simply inhibiting H3K27me3 any H3K27me3-repressed allele in any cell can be activated.  However, at the time the application was filed it was known that the absence of H3K27me3 only partially affects the expression of ICR-associated transcripts in a locus- and tissue-specific manner.  See MAUPETIT-MEHOUAS ET AL. (Nucleic Acids Research, 2016, Vol. 44, No. 2, pages 621–635) at pages 628-630.  
Working examples are limited to in vitro cell-based assays using DNase I-sequencing in mouse zygotes and preimplantation mouse embryos.  Applicants did not, however, carry out any testing on other cells, let alone human cells.  Furthermore, Applicants also did not contact any cells with any agent that inhibits histone H3 lysine 27 trimethylation, let alone demonstrate that contacting a mouse zygote or preimplantation embryo with such an agent actually activates the transcription any repressed allele.  Rather, what Applicants have shown is that in mouse zygotes and some embryonic stages of mouse development, H3K27me3 potentially mediates genomic imprinting of specific genes.  There is absolutely no evidence of such H3K27me3 mediated genomic imprinting in cells of any other organism, let alone humans.  There is also no evidence that contacting a cell with an agent that inhibits histone H3 lysine 27 trimethylation actually activates the transcription any gene.  The guidance and direction provided by Applicants for carrying out the claimed invention amount to no more than an instruction to contact any cell with any agent that inhibits histone H3 lysine 27 trimethylation and then determine whether any H3K27me3-repressed allele is activated in the cell. This is, however, no more than a hypothesis based solely on Applicants’ determination that in mouse zygotes and preimplantation embryos pression of some specific alleles may be mediated by H3K27me3.
The broad scope of the claims in view of the state and predictability of the art, the limited working examples, and post-filing evidence that “H3K27me3 might not function as an imprinting mark in humans” weighs against enablement for the full scope of the claimed invention.  A person of ordinary skill in the art would not be able to predict the operability of any given embodiment of the claims without carrying out undue experimentation. 
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PAN ET AL. (Molecular Cancer, 2016, vol. 15, no. 79, pages 1-14).
Pan et al. teach contacting a cell (SGC7901 cells) with an agent that inhibits histone H3 lysine 27 trimethylation (DZNep as recited in dependent claim 5).  See p.7, left column, “Anti-apoptotic activity of STAT3-mediated EZH2 in GC cells”; Fig. 3A-3G.
The claims are anticipated because the same active agent is being administered to the same subject population encompassed by the instant claims.

Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by QU ET AL. (Nucleic Acids Research, 2016, vol. 44, no. 16, pages 7659-7672).
Qu et al. teach contacting a cell (mouse oocytes) with an agent that inhibits histone H3 lysine 27 trimethylation (DZNep as recited in dependent claim 5).  See Abstract; p.7666, left column, “EZH2 methyltransferase activity is not required for oocyte meiotic maturation”; Fig. 4.
The claims are anticipated because the same active agent is being administered to the same subject population encompassed by the instant claims.

Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/128837 A1 (Published Sept. 3, 2015).
WO 2015/128837 A1 teaches methods of treating cancer comprising administering to a subject the EZH2 inhibitor GSK 126, which is expressly claimed in instant claim 5.  WO ‘837 teaches the function of EZH2 in silencing genes via tri-methylating lysine 27 of histone H3 (p.1, l.22-25), the implication of EZH2 overexpression or overactivity in different types of cancer (p.5, l.25 to p.6, l.4), which overexpression is disclosed to result in an increase in H3K27me3 and to allow for aberrant transcriptional silencing of genes implicated in normal cellular homeostasis (p.6, l.21-25).
The claims are anticipated because the same active agent is being administered to the same subject population encompassed by the instant claims.

Claim(s) 1-5 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SUN ET AL. (European Journal of Pharmaceutical Sciences, 2015, vol. 77, pages 290-302).
Sun et al. teach administering DZNep, which is the EZH2 inhibitor recited in instant claim 5, to male wistar rats.  See Abstract; p.291-292.
The claims are anticipated because the same active agent is being administered to the same subject population encompassed by the instant claims.

Conclusion
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Federal Circuit in Amgen Inc. v. Sanofi, No. 17-1480 (Fed. Cir. 2017), citing White Consol. Indus., Inc. v. Vega Servo-Control,  Inc.,  713  F.2d  788,  791  (Fed.  Cir.  1983), held that post-filing evidence can be relevant to determining if claims meet the written description requirement of 35 U.S.C. 112, 1st Paragraph. Here, Raas et al. is cited as evidence that at the time the application was filed a person of ordinary skill in the art would most certainly not have known what cells have a H3K27me3-repressed allele within an imprinting control region of the cell.
        2 The Federal Circuit in Amgen Inc. v. Sanofi, No. 17-1480 (Fed. Cir. 2017), citing White Consol. Indus., Inc. v. Vega Servo-Control,  Inc.,  713  F.2d  788,  791  (Fed.  Cir.  1983), held that post-filing evidence can be relevant to determining if claims are enabled. Here, Raas et al. is cited as evidence that at the time the application was filed a person of ordinary skill in the art would most certainly not have known what cells have a H3K27me3-repressed allele within an imprinting control region of the cell.